Citation Nr: 1520975	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Loan Center 
in Winston-Salem, North Carolina


THE ISSUES

Basic eligibility for home loan guaranty benefits.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to November 1945.  He died in September 2011, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the RO in Atlanta, Georgia.  This case is under the jurisdiction of the VA Home Loan Eligibility Center in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The appellant is not in receipt of dependency and indemnity compensation (DIC), and service connection for the cause of the Veteran's death was denied in a July 2013 rating decision.

2.  During his lifetime, the Veteran's only service-connected disability was bronchial asthma, rated 10 percent disabling since 1954.  

3.  The Veteran was not in receipt of a total service-connected disability rating continuously for a period of more than 10 years prior to his death in September 2011. 


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the present case, however, where the facts are not in contention and the interpretation of the law is dispositive of the appeal, there is no further duty to notify or to assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)). 


Eligibility for VA Home Loan Guarantee

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702. 

As pertinent to this case, for the purposes of housing loans, the term "veteran" includes the surviving spouse of any veteran (including a person who died in the active military, naval, or air service) who died from a service-connected disability, but only if such surviving spouse is not eligible for benefits under this chapter on the basis of the spouse's own active duty or service in the Selected Reserve.  38 U.S.C.A. § 3701(b)(2) (West 2014).

Alternatively, the term "veteran" also includes, for purposes of home loans, the surviving spouse of a veteran who died and who was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service-connected disability rated totally disabling if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty, or the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 3701(b)(6)(A), (B), (C) (West 2014).

The appellant is not in receipt of DIC benefits.  In a July 2013 rating decision, the Agency of Original Jurisdiction (AOJ) denied her claim for DIC benefits.  The AOJ denied entitlement to service connection for the cause of the Veteran's death (one basis for DIC benefits).  The appellant was notified of the AOJ's decision by a letter dated in August 2013, and there is no indication that she has appealed this decision.

The appellant is also not in receipt of DIC under 38 U.S.C.A. § 1318.  The Veteran was not in receipt of a total service-connected disability rating continuously for a period of more than 10 years prior to his death in September 2011, and does not meet the any of the criteria of 38 U.S.C.A. § 3701(b)(6) listed above.  During his lifetime, the Veteran's only service-connected disability was bronchial asthma, rated 10 percent disabling since 1954.  

The appellant's primary contention is that the Veteran's death was related to a service-connected disability.  She stated that the Veteran had severe asthma symptoms for many years.

On the basis of the evidence of record, the Board finds that the appellant does not meet the statutory definition of "veteran" and therefore does not meet the criteria for basic eligibility for loan guaranty benefits. 

The law is unequivocal on this matter, and the appellant clearly lacks basic eligibility for a VA home loan guaranty.  Because the appellant is not entitled to VA home loan guaranty benefits, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for VA home loan guaranty benefits is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


